Opinion on Petition for Rehearing. Per Curiam: Claimant Charles J. Kraft, through his counsel, having filed a petition for re-hearing in the above entitled cause and ten different grounds for re-hearing having been set forth and counsel having asked for re-hearing for the purpose of putting in new testimony, and it being admitted that claimant did not follow the statutes and regulations provided for such work, the petition for re-hearing must be denied. It has never been the policy of this court to grant rehearings for the purpose of introducing new testimony and we hold that request for appropriations for such purposes as claimant requests in this case must be first submitted to the legislature, and if, in their discretion, they are inclined to make the appropriation, then such appropriation will come squarely within the constitution. The Act creating the Court of Claims was designed to lessen the work of the State Legislature and not in any way to take away or lessen their powers, neither can we put our approval upon matters done contrary to law, and when an officer of the State or the State Militia presumes upon the authority granted the legislature, we must leave him where he has placed himself. The petition for a re-hearing will, therefore, be denied.